 1 Mark E. Ellis - 127159
   Theresa M. LaVoie - 143773
 2 ELLIS LAW GROUP LLP
   1425 River Park Drive, Suite 400
 3 Sacramento, CA 95815
   Tel: (916) 283-8820
 4 Fax: (916) 283-8821
   mellis@ellislawgrp.com
 5 tlavoie@ellislawgrp.com

 6 Attorneys for Defendants RICHARD CALONE; CALONE & HARREL LAW GROUP, LLP;
   CALONE & BEATTIE, LLP; CALONE LAW GROUP, LLP
 7

 8                                                                     UNITED STATES DISTRICT COURT

 9                                                                  EASTERN DISTRICT OF CALIFORNIA

10

11    DOROTHY RODDEN JACKSON,                                                                                                Case No.: 2:16-cv-00891 TLN KJN
12           Plaintiff,                                                                                                      STIPULATION AND ORDER TO CONTINUE
                                                                                                                             THE HEARING ON PLAINTIFF’S MOTION
13    v.                                                                                                                     FOR SUMMARY JUDGMENT SO THAT
                                                                                                                             DEFENDANTS CAN TAKE THE
14    RICHARD CALONE; CALONE & HARREL                                                                                        DEPOSITIONS OF PLAINTIFF’S EXPERT
      LAW GROUP, LLP; CALONE & BEATTIE,                                                                                      WITNESSES
15    LLP; CALONE LAW GROUP, LLP,
                                                                                                                             DATE:                    JANUARY 10, 2019
16           Defendants.                                                                                                     TIME:                    2:00 A.M.
                                                                                                                             DEPT.                     2
17
                                                                                                                             TRIAL DATE: NONE SET
18

19

20          Plaintiff Dorothy Jackson and Defendants Richard Calone, Calone & Harrell Law Group, LLP,
21 Calone & Beattie, LLP, and Calone Law Group, LLP, have agreed and hereby request this Court to

22 continue the hearing date for Plaintiff’s Motion for Partial Summary Judgment, and related deadlines for

23 the Opposition and Reply to, Plaintiff’s Motion is currently set to be heard in Department 2 on January

24 10, 2019; Defendants’ Opposition to the Motion is due on December 27, 2018.

25          The parties have agreed to continue the hearing to the first available date on the Court’s calendar
26 in March 2019 in order to provide Defendants additional time to depose and obtain transcripts from those
27 depositions of two experts the Plaintiff relies upon in her moving papers, including the Separate Statement

28 of Undisputed Facts and Evidence, to wit: (1) retained expert Robin Klomparens; and (2) non-retained

                                                                                                                  -1-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________


                                                       STIPULATION AND ORDER TO CONTINUE THE HEARING ON
                                                       PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
 1 expert Dr. Lee Scaief.

 2          On October 10, 2018, Defendants Noticed the Depositions Robin Klomparens for October 23,

 3 2018, and Dr. Lee Scaief for November 6, 2018.

 4          On October 19, 2018, Plaintiff’s counsel informed Defendants’ counsel that these experts were not

 5 available for deposition on the dates noticed by Defendants.

 6          After meeting and conferring on deposition dates, on or about November 20, 2018, Plaintiff’s

 7 counsel informed Defendants that the earliest date Robin Klomparens was available for deposition was

 8 December 18, 2018, and that Dr. Scaief was not available for his deposition until December 19, 2018.

 9 The depositions of these experts have now been noticed for December 18 and 19, 2018 respectively.
10          Defendants believe that the information from Plaintiff’s experts listed above will raise a genuine

11 issue of material fact and therefore, that Plaintiff’s Motion should be continued pursuant to Federal Rules

12 of Civil Procedure 56(d). Plaintiff does not agree that these depositions will raise genuine issues of facts,

13 but nevertheless does not oppose the request to continue the hearing date given the limited availability of

14 these two experts.

15           Consequently, the parties have agreed and request this Court to continue the hearing date of

16 Plaintiff’s Motion For Partial Summary Judgment, and all associated briefing deadlines, from January 10,

17 2019 to the earliest date on the Court’s calendar in March 2019.

18          The parties further agree that the Opposition and Reply deadlines will be calculated from the new

19 hearing date.

20          IT IS SO STIULATED

21 Dated: December 6, 2018
                                                                                                      ELLIS LAW GROUP LLP
22

23                                                                                                    By        /s/ Theresa M. LaVoie
                                                                                                               Theresa M. LaVoie
24                                                                                                             Attorney for Defendants
                                                                                                               RICHARD CALONE, CALONE & HARREL LAW
25                                                                                                             GROUP, LLP, CALONE & BEATTIE, LLP, AND
                                                                                                               CALONE LAW GROUP, LLP
26
27

28

                                                                                                                   -2-
             _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________


                                                        STIPULATION AND ORDER TO CONTINUE THE HEARING ON
                                                        PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
 1 Dated: December 6, 2018
                                                                                                     NAGELEY, KIRBY & WINBERRY, LLP
 2

 3                                                                                                   By        /s/ Lanny T. Winberry
                                                                                                              Lanny T. Winberry
 4                                                                                                            Attorneys for Plaintiff
                                                                                                              DOROTHY RODDEN JACKSON
 5

 6
                                                                                                            ORDER
 7

 8         Based on the Stipulation by the parties, and for good cause shown, the Court orders that the January

 9 10, 2019 hearing date on Plaintiff’s Motion for Partial Summary Judgment is hereby vacated and
10 rescheduled for March 7, 2019, at 2:00 PM, including all associated briefing deadlines. The Opposition

11 and Reply deadlines will be calculated from the new hearing date.

12         IT IS SO ORDERED.

13 Dated: December 6, 2018

14

15

16

17                                                                                   Troy L. Nunley
                                                                                     United States District Judge
18

19

20

21

22

23

24

25

26
27

28

                                                                                                                  -3-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________


                                                       STIPULATION AND ORDER TO CONTINUE THE HEARING ON
                                                       PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
